DETAILED ACTION
This is the first Office Action regarding application number 16/811,761, filed on 03/06/2020, which is a continuation of PCT/JP2018/034481, filed on 09/18/2018.
This action is in response to the Applicant’s Response dated 06/30/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 06/30/2021 is acknowledged.

Status of Claims
Claims 1-13 are currently pending.
Claims 8-13 are withdrawn.
Claims 1-7 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 twice recites “a perovskite” in lines 5 and 11. These recitations make the claim ambiguous to whether the perovskites of the first and second conversion parts must be the same material, or whether they can be different. The examiner suggests the applicant clarify the language to recite “a first perovskite compound” and “a second perovskite compound”. All depending claims are also rejected because they each incorporate by reference this indefinite language.
Claim 2 recites “the perovskite compound” in line 2. As noted above, this recitation does not clearly refer back to either the first or second conversion part, and is ambiguous as to whether the limitations of claim 2 refer to either the first or second conversion parts, or both.
Claim 3’s entire recitation is unclear and ambiguous, because it twice recites “a metal” and also because the wording present two different interpretations, one that requires the inactive region include only a single metal from either the A or B site, or alternatively, another that requires there is at least one metal from the A site AND also a metal from the B site.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2017/0194102 A1).
Regarding claim 1, HUANG teaches a photoelectric conversion device comprising: 
a transparent substrate (11); 
a first photoelectric conversion part including a first transparent electrode provided on the transparent substrate, a first photoelectric conversion layer disposed on the first transparent electrode and containing a perovskite compound, and a first counter electrode disposed on the first photoelectric conversion layer (first solar cell 12 with perovskite layer 123); 
a second photoelectric conversion part including a second transparent electrode provided on the transparent substrate adjacently to the first transparent electrode and separated from the first transparent electrode, a second photoelectric conversion layer disposed on the second transparent electrode adjacently to the first photoelectric 
a connection part (14) electrically connecting the first counter electrode and the second transparent electrode; and 
an inactive region (13) provided between the first photoelectric conversion layer and the second photoelectric conversion layer to electrically separate adjacent portions of the first photoelectric conversion layer and the second photoelectric conversion layer, and the inactive region having electrical resistance higher than electrical resistance of the first and second photoelectric conversion layers (the insulating material of the inactive region functions to block electric charge, and thus must have an electrical resistance higher than the conversion layers).

    PNG
    media_image1.png
    923
    450
    media_image1.png
    Greyscale


Regarding claim 2, HUANG teaches the device according to claim 1, wherein the perovskite compound has a composition represented by a general formula: ABX3 

Regarding claim 6, HUANG teaches the device according to claim 1, wherein the inactive region is formed in a region within 1 micrometer inward from an end portion of the second counter electrode (the inactive region formed by 13 extends and is arranged at least within 1 micrometer inward from an end portion).

Conclusion
No claim is allowed.
The examiner’s search and consideration of the prior art references found no teachings or suggestions to replace the insulating layer material of HUANG with a metal halide as recited in claims 3-5 and 7.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721